                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                        IN THE UNITED STATES DISTRICT COURT                        May 16, 2019
                         FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk
                                  HOUSTON DIVISION



PAUL JACKSON,                                 §
SPN #01267684,                                §
                                              §
                      Plaintiff,              §
                                              §
v.                                            §          CIVIL ACTION NO. H-19-1419
                                              §
STATE OF TEXAS,                               §
                                              §
                      Defendant.              §



                           MEMORANDUM OPINION AND ORDER


        The plaintiff, Paul Jackson (SPN #01267684), is an inmate in

custody as a pretrial detainee at the Harris County Jail.                           He has

filed a Complaint for Violation of Civil Rights under 42 U.S.C.

§    1983   ("Complaint") (Docket Entry No.                1)   against   the State of

Texas, alleging that his prosecution is unlawful because his arrest

was the result of racial profiling.                    Because Jackson is a prisoner

who proceeds in forma pauperis, the court is required to scrutinize

the claims and dismiss the Complaint,                    in whole or in part, if it

determines that the Complaint is frivolous,                      malicious,     fails to

state a claim on which relief may be granted, or "seeks monetary

relief from a defendant who is immune from such relief."                        28 U.S.C.

§    1915(e) (2) (B).    After considering all of the pleadings, the court

concludes      that      this   case   must       be    dismissed   for   the     reasons

explained below.
                                           I.    Background

      Jackson alleges that he was arrested in Houston,                            Texas,    on

September         13,    2018,    by       Officer      J.P.   Simmons. 1     Court    records

available from the Harris County District Clerk's Office show that

Jackson is was charged pursuant to a felony indictment with making

a terroristic threat in Cause No. 1604976, which is pending against

him   in        the     174th    District        Court     for   Harris     County,    Texas. 2

According to the indictment, Jackson threatened to murder a public

servant, a peace officer, on September 13, 2018. 3

      Invoking 42 U.S.C.               §    1983, Jackson sues the State of Texas,

alleging that his arrest was the result of "racial profiling" and

that the arresting officer handcuffed him too tightly. 4                               Jackson

seeks compensatory damages for his "pain and suffering." 5


                                           II.   Discussion

      Jackson's Complaint must be dismissed because his allegations

are substantially identical to claims raised by him in at least

three other civil rights lawsuits that he filed in this district.

See Jackson v.            Harris County,           Civil No.      H-18-4535    (S.D.    Tex.);


      1
          Complaint, Docket Entry No. 1, p. 5.
      2
      See Indictment,   Cause No 1604976,    available from the
Harris County District Clerk's Office website,        located at
https://www.hcdistrictclerk.com (last visited May 15, 2019).


      4
          Complaint, Docket Entry No. 1, p. 5.
      5
          Id.

                                                  -2-
ll




     Jackson v Houston Police Dep't, Civil No. H-19-278 (S.D. Tex.); and

     Jackson v. State of Texas, Civil No. H-19-0578                      (S.D. Tex.).       His

     previous civil rights complaint against the State of Texas in Civil

     No.   H-19-0578,        which   also    alleged     that    he    was   the   victim    of

     "profiling" and handcuffed too tightly by the arresting officer,

     was dismissed on February 28, 2019, for failure to state a claim. 6

           A prisoner civil rights complaint is considered "malicious"

     for purposes of the PLRA if it duplicates allegations made in

     another federal lawsuit by the same plaintiff.                          See Pittman v.

     Moore,     980   F.2d    994,   994     (5th Cir.       1993)    (per   curiam).       The

     allegations in Jackson's pending civil rights complaint are similar

     to those     raised and rejected previously.                     Therefore the court

     concludes that the pending complaint is subject to dismissal as

     malicious under 28 U.S.C.         §    1915 (e) (2) (B) (i).     See,   ~'    Wilson v.

     Lynaugh,    878 F.2d 846        (5th Cir. 1989)         (duplicative claims may be

     dismissed sua sponte) .

           Alternatively, Jackson's claims for monetary damages against

     the State of Texas must be dismissed because they are clearly
                                                         7
     precluded by the          Eleventh Amendment,            which bars      an action in



           6
           See Complaint, Docket Entry No. 1, pp. 4-5, and Order of
     Dismissal, Docket Entry No. 5, pp. 1-2, in Jackson v. State of
     Texas, Civil No. H-19-0578 (S.D. Tex.).
           7
           The Eleventh Amendment provides that "[t] he Judicial power of
     the United States shall not be construed to extend to any suit in
     law or equity, commenced or prosecuted against one of the
     United States by Citizens of another State, or by Citizens or
     Subjects of any Foreign State." U.S. Const. amend XI.

                                                 -3-
federal court by a citizen of a state against his or her own state

absent an express waiver.           See Martinez v. Texas Dep't of Criminal

Justice, 300 F.3d 567, 574 (5th Cir. 2002).                 Texas has not waived

its Eleventh Amendment immunity,               and   §   1983 does not otherwise

abrogate state sovereign immunity.              See NiGen Biotech, L.L.C., v.

Paxton, 804 F.3d 389, 394 (5th Cir. 2015)                (citing Quern v. Jordan,

99   S.    Ct.    1139,   1145    (1979)).     Accordingly,     Jackson's   claims

against the State of Texas must be dismissed.


                           III.    Conclusion and Order

      Based on the foregoing, the court ORDERS as follows:

      1.         The Complaint for Violation of Civil Rights filed
                 by Paul Jackson (Docket Entry No. 1) is DISMISSED
                 with prejudice.

      2.         The dismissal will count as a "striken for purposes
                 of 28 u.s.c. § 1915 (g).

      The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.              The Clerk will also provide a

copy of this order to the Manager of the Three Strikes List at

Three Strikes®txs.uscourts.gov.

      SIGNED at Houston, Texas, on this the 16th day of May, 2019.




                                                 UNITED STATES DISTRICT JUDGE




                                         -4-
